Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”).
    PNG
    media_image1.png
    557
    624
    media_image1.png
    Greyscale

Gordon discloses “1. A method comprising: capturing a first image of an area to be traversed during a final leg of a journey;  (see claim 8 where a destination for an individual is provided and multiple route and provided and a drone determines one or more safe preferred routes from the original location to the destination)evaluating the first image to identify a hindrance; (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “…determining a pre-emptive action to be carried out for overcoming the hindrance; and executing the pre-emptive action prior to reaching the area. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi) 
    PNG
    media_image2.png
    591
    539
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 
Gordon discloses “2. The method of claim 1, wherein the area is an urban area comprising a man-made object, and wherein the first image is captured by a robotic vehicle equipped with a camera. (see paragraph 10-16, 17-22, 23-26 and element 212 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after scouting and may come back and provide the safest route to the destination and then may land on the user’s handicapped device)
Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”).
Gordon discloses “3. The method of claim 2, wherein the robotic vehicle is a drone aircraft and the man-made object is one of a wheelchair ramp, a stairway, a part of a building, or a pedestrian walkway. )(see paragraph 16-23; see paragraph 11  The route planning may be performed by a processing system disposed on the drone or by a mobile device of the individual that is configured to receive the safety and accessibility information from the drone.; see paragraph 15 where the individual 202 may also have a mobile device 206, such as a smartphone or tablet, which is configured to communicate with the drone 208) (see claims 8-20) (see FIG. 3, blocks 302-310 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after a scouting of the risks around the user)
Gordon is silent but Islam teaches “4, The method of claim 1, further comprising:
evaluating a characteristic of an item that is to be transported over the area during the final leg of the journey; and executing the pre-emptive action based on the characteristic of the item. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)’
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Claims 5-8 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of United States Patent Application Pub. No.: : US 2016/0330601 A1 to SRIVASTAVA (hereinafter “SRIVASTAVA”).

Gordon is silent but SRIVASTAVA teaches “5. The method of claim 4, wherein the item is one of a personal transportation vehicle, an infant stroller, or a wheelchair, and wherein executing the pre-emptive action comprises selecting a travel path through the area based on the one of the personal transportation vehicle, the infant stroller, or the wheelchair. (see paragraph 10-14 where in response to an emergency is drone is dispatched to assist an individual with the emergency)  (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104) . (see paragraph 189) (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104; see paragraph 63 where the drone can provide coordinates for proper guidance to a safe area; see paragraph 150 where the method provides a safe location; see paragraph 104-109) (see paragraph 90-93 where the robot tracks a child on a school bus via a drone monitoring a wearable sensor or other type of sensor)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of SRIVASTAVA since SRIVASTAVA teaches that a drone can monitor an individual in a taxi to determine if there is an incident. If so, then the drone can call the police.    See paragraph 100-110. 

Gordon is silent but Islam teaches “…6. The method of claim 1, further comprising:
communicating with a robotic vehicle upon reaching the area; and obtaining assistance from the robotic vehicle to traverse the area”. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Gordon discloses “…7. The method of claim 6, wherein the communicating is carried out by operating a smartphone and wherein the robotic vehicle is a collaborative robot (cobot).” (see paragraph 16-23; see paragraph 11  The route planning may be performed by a processing system disposed on the drone or by a mobile device of the individual that is configured to receive the safety and accessibility information from the drone.; see paragraph 15 where the individual 202 may also have a mobile device 206, such as a smartphone or tablet, which is configured to communicate with the drone 208)
Gordon discloses “8. The method of claim 6, wherein the robotic vehicle is a drone aircraft configured to assist an individual traverse the area. (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Claims 9-14 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”).
    PNG
    media_image1.png
    557
    624
    media_image1.png
    Greyscale

Gordon discloses “9. A method comprising:
reaching an area to be traversed during a final leg of a journey; (see claim 8 where a destination for an individual is provided and multiple route and provided and a drone determines one or more safe preferred routes from the original location to the destination)communicating with a first robotic vehicle by operating a smartphone; (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “… and obtaining assistance from the first robotic vehicle to traverse the area” (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Gordon discloses “10. The method of claim 9, wherein the first robotic vehicle is a collaborative robot (cobot) configured to one of transport or guide an individual across the area” (see paragraph 10-16, 17-22, 23-26 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after scouting and may come back and provide the safest route to the destination and then may land on the user’s handicapped device).
Gordon discloses “11. The method of claim 9, further comprising:
capturing a first image of the area;
examining the first image to identify a pre-emptive action to be carried out for traversing the area; and
executing the pre-emptive action prior to reaching the area” (see paragraph 16-23; see paragraph 11  The route planning may be performed by a processing system disposed on the drone or by a mobile device of the individual that is configured to receive the safety and accessibility information from the drone.; see paragraph 15 where the individual 202 may also have a mobile device 206, such as a smartphone or tablet, which is configured to communicate with the drone 208) (see claims 8-20) (see FIG. 3, blocks 302-310 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after a scouting of the risks around the user).
Gordon is silent but Islam teaches “12. The method of claim 11, wherein the area is an urban area comprising a man-made object, and wherein the first image is captured by a second robotic vehicle equipped with a camera. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)’
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Gordon discloses “…13. The method of claim 12, wherein the second robotic vehicle is a drone aircraft and the man-made object is one of a wheelchair ramp, a stairway, a part of a building, or a pedestrian walkway”. (see paragraph 16-23; see paragraph 11  The route planning may be performed by a processing system disposed on the drone or by a mobile device of the individual that is configured to receive the safety and accessibility information from the drone.; see paragraph 15 where the individual 202 may also have a mobile device 206, such as a smartphone or tablet, which is configured to communicate with the drone 208) (see claims 8-20) (see FIG. 3, blocks 302-310 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after a scouting of the risks around the user) 
    PNG
    media_image3.png
    948
    569
    media_image3.png
    Greyscale

Gordon is silent but Islam teaches “14. The method of claim 11, further comprising:
evaluating a characteristic of an item that is to be transported over the area during the final leg of the journey;  (see FIG. 1-2 where the user wears a low power camera around the next to warn of obstacles) and executing the pre-emptive action based on the characteristic of the item. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Claims 15-20 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”).
    PNG
    media_image1.png
    557
    624
    media_image1.png
    Greyscale

Gordon discloses “15. A system comprising: a robotic vehicle comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least: receive, by the processor, a request for assistance in traversing an area during a final leg of a journey; ;  (see claim 8 where a destination for an individual is provided and multiple route and provided and a drone determines one or more safe preferred routes from the original location to the destination) and provide travel assistance in response to the request, the travel assistance comprising one of guidance instructions to reach a destination or transportation (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “…of an item (see FIG. 1-2 where the user wears a low power camera around the next to warn of obstacles) through the area to the destination. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Gordon discloses “16. The system of claim 15, wherein the area is an urban area comprising a man-made object, and wherein the robotic vehicle is one of a drone aircraft (see paragraph 11) configured to guide an individual across the area or (optionally) a collaborative robot (cobot) configured to transport the item across the area. (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon discloses “17. The system of claim 16, wherein the man-made object is one of a wheelchair ramp, a stairway, a part of a building, or a pedestrian walkway. (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination) 
    PNG
    media_image4.png
    846
    1208
    media_image4.png
    Greyscale

Gordon discloses “18. The system of claim 16, wherein the man-made object is one of a wheelchair ramp, a stairway, a part of a building, or a pedestrian walkway. (see FIG. 3 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon discloses “19. The system of claim 16, wherein the drone aircraft is configured to provide guidance to the individual by transmitting messages to a smartphone”. (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “…20. The system of claim 16, wherein the item transported by the collaborative robot comprises a baggage or a package. (see FIG. 1-2 where the user wears a low power camera around the next to warn of obstacles)”. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of GORDON assigned to IBM™ and the teachings of Islam since Islam teaches that a blind person’s cell phone (see FIG. 1 as Samsung Galaxy phone with raspberry oS) can be used with a second chest mounted wearable low powered camera with speaking instructions (See FIG.1).  The user who is blind can have a cell phone summon the ride share and then provide audio walking directions from the GPS origin location to where the taxi and rideshare is located. Also, the wearable low powered chest mounted camera can warn of obstacles on the way as an audio warning.  This can ensure that the blind person can be provided walking directions free of obstacles from a hotel to a taxi where as before a blind person cannot stand on the street and hail a taxi. This can provide a safe summoning of a taxi and navigation to the taxi/rideshare pick up location from the hotel.  See section III at page 2 of Islam. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668